DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 02/19/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/645,697, filed on 03/09/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. U.S. 2018/0096733).
Regarding claim 1 a shift register (Figure 1), comprising:
an input sub-circuit (Figure 3, 110) coupled to an input terminal of the shift register (Figure 1, 100a), a first clock terminal (Figure 1, CLK) and a first node (Figure 3, P control node), and configured to electrically couple the input terminal to the first node in response to a first level signal provided through the first clock terminal (ABSTRACT): 
a control sub-circuit (Figure 2, 130) coupled to the first node, an intermediate output terminal  (Figure 2, 140) of the shift register, a second clock terminal, a third node, a third clock terminal, a first level terminal for providing the first level signal, and a second level terminal for providing a second level signal, and configured to transmit a signal provided through the second clock terminal (Figure 4, CLK2) to the intermediate output terminal (Figure 4, OUT1) according to a voltage level at the first node, and control a potential of the third node according to a potential of the intermediate output terminal (Figure 1, OUT(N) and a signal provided through the third clock terminal (Figure 4. CLK3) (ABSTRACT):
a first output sub-circuit (Figure 2, 140) coupled to the intermediate output terminal, a final output terminal of the shift register, the second level terminal, a next-
a pull-down sub-circuit (Figure 4, T7) coupled to the third node, the first level terminal, and the final output terminal ([0070-0082]).
	Regarding claim 2, Kim et al. disclose further comprising: a second output sub-circuit (Figure 2, 140 of 100b), coupled to the first clock terminal, the first node, the first level terminal, a fourth node, the second level terminal, the intermediate output terminal, the third node, and a fourth clock terminal, and configured to control a potential of the fourth node in response to the voltage level at the first node and the 30UP-200430-02US(C) first level signal provided through the first clock terminal, and electrically couple the second level terminal to the intermediate output terminal in response to a potential of the fourth node (ABSTRACT, Figure 6, [0070-0089]).
	Regarding claim 20, Kim et al. disclose a display device ([0003]) comprising a gate driving circuit ([0004]). the gate driving circuit comprising N cascaded shift registers, each of the shift registers being the shift register of claim 1, wherein the intermediate output terminal of each of the 1st shift register to the (N-1)-th shift register is coupled to the input terminal of a next-stage shift register, and the next-stage node connection terminal of each of the 1st shift register to the (N-1)-th shift register is coupled to the first node of the next-stage shift register (Figure 1).
Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-19 are include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention in claims 3-19 disclosed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/THONG Q LE/           Primary Examiner, Art Unit 2827